Battle, J. In his motion for a new trial appellant does not complain of the instruction given by the court. The only ground for a new trial set out in his motion is, the verdict was contrary to law and evidence. All other errprs, if any, were waived, and the only question presented for our consideration is, was the verdict sustained by the evidence ? The answer is, it was. It is unsatisfactory; but as there was some evidence to sustain it, we cannot disturb it, but, on the contrary, affirm the judgment of the court below.